UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4685
JOHN ORLANDO SINCLAIR, a/k/a
Knockout,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                             (CR-02-31)

                      Submitted: March 20, 2003

                       Decided: April 10, 2003

    Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert J. McAfee, MCAFEE LAW, P.A, New Bern, North Carolina,
for Appellant. Anne Margaret Hayes, Assistant United States Attor-
ney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SINCLAIR
                               OPINION

PER CURIAM:

   John Orlando Sinclair, a/k/a "Knockout," pled guilty to one count
of possession with intent to distribute at least fifty grams of crack
cocaine, in violation of 21 U.S.C. § 841(a)(1) (2000), and one count
of using and carrying a firearm in connection with a drug trafficking
offense, in violation of 18 U.S.C. § 924(c)(1) (2000). Sinclair
received a 322-month sentence. Sinclair’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), stating
that, in his view, there are no meritorious issues for appeal, but raising
three claims of ineffective assistance of counsel: (1) failure to com-
municate with Sinclair on a regular basis; (2) failure to attend debrief-
ing sessions initiated by law enforcement at Sinclair’s request; and (3)
failure to obtain a downward departure motion from the Government
based upon the assistance proffered by Sinclair. Sinclair has filed a
pro se supplemental brief. We have reviewed the entire record and
affirm Sinclair’s conviction and sentence.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). Rather, to allow for adequate development of the record,
federal prisoners must ordinarily pursue such claims in a motion
under 28 U.S.C. § 2255 (2000). United States v. Hoyle, 33 F.3d 415,
418 (4th Cir. 1994). An exception exists when the record conclusively
establishes ineffective assistance. King, 119 F.3d at 295. Because our
review of the record in this appeal does not conclusively establish
ineffective assistance of counsel, we conclude Sinclair’s ineffective
assistance claims should be brought in a § 2255 proceeding.

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. We further find no merit to Sin-
clair’s claims raised in his pro se supplemental brief. Accordingly, we
affirm Sinclair’s conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. Thus, we deny
counsel’s motion to withdraw at this time. If Sinclair requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may renew his motion at that time. Counsel’s
                      UNITED STATES v. SINCLAIR                     3
motion must state that a copy thereof was served on the client. We
deny Sinclair’s motion to replace counsel and to strike the Anders
brief. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED